HAYS, Circuit Judge
(dissenting).
In the sense in which the words of the contract should be read the Vermont Public Service Commission had jurisdiction over the condemnation proceeding brought by the defendant Company. The Commission was the appropriate body before which to bring such a proceeding, and it had the power to condemn the property. This is surely all that the parties could have meant by their agreement.
By reading the contract with even greater strictness than one would expect to find employed in the construction of the most technical of statutes the majority holds that, since the Vermont Commission could not proceed until the Company secured a license from the Federal Power Commission, the Vermont Commission did not have jurisdiction. For all that appears the Company in entire good faith believed that it was not required to have such a license. By the present decision its mistake as to the necessity of having a license is made the excuse for giving plaintiffs a windfall in *38the form of receiving $300,000 for property which was found in the abortive condemnation proceedings to be worth $96,000.
I must respectfully dissent.